AFFIRM; Opinion issued November 29, 2012




                                                 In The
                                  Qtntrt uf    pizt1i
                          !ift1! Iitrirt uf iJixa, it 1ailzt
                                          No. 05-12-00255-CR
                                          Iso. 05-12-00256-CR


                              JOSUE SUAREZ PABLO, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appelice


                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                       Trial Court Cause Nos. FI0-25375-I, F10-25376-I


                              MEMORANDUM OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers
                                  Opinion By Justice FitzGerald

       Josue Suarez Pablo pleaded guilty before a        jury to   two aggravated assault with a deadly

weapon offenses. See TEx. PENAL CODE ANN.           §   22.02(a) (West 2011). After finding appellant

guilty the jury assessed punishment at fifteen and ten years’ imprisonment, respectively. On appeal,

appellant’s attorney filed a brief in which he concludes the appeals are wholly frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect. there are no arguable

grounds to advance. See High    i.   State. 573 S.W.2d 807, 81 i (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se
response, hut. he did not file a pro Se response.

        We have reviewed the record and counsels brieF. See Rledcoe v.        178 S.W.3d 824, 827

(Tex. Crim. App. 2005) (explaining appellate courts duty in Anders cases). We agree the appeals

are frivolous   and   without merit. We find nothing in the record that might arguably support the

appeals.

       We affirm the trial court’s judgments.



                                                              —



                                                    /
                                                        KRP4llLGFRLD
                                                        JUSTICE

Do Not Publish
TEX.R.APP. P.47
I 20255F.U05
                              itiitrt uf \ppaata
                      .Wifth Oitrfrt uf Iixa at Ja11a
                                      JUDGMENT
JOSUE SUAREZ PABLO, Appellant                     Appeal from the Criminal District Court
                                                  No. 2 of Dallas County. Texas. (Tr.Ct.No.
No. 05-12-00255-CR         V.                     F 10-25375-I).
                                                  Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS. Appellee                      Justices O’Neill and Lang-Miers
                                                  participating.


      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered November 29. 2012.




                                            dERJY P4tk1ERALi3
                                              JUSTICE
                               (L-nurt if \pprat
                      .FiftIi itrirt nt Lixw tt Jtilw

                                      JUDGMENT
JOSUE SUAREZ PABLO. Appellant                     Appeal from the Criminal I)istrict Court
                                                  No. 2 of Dallas County, Texas. (Tr.Ct.No.
No. 05-12-00256-CR          V.                    F10-25376-1).
                                                  Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS. Appellee                      Justices O’Neill and Lang-Miers
                                                  participating.


      Based on the Court’s opinion of this date. the judgment of the trial court is AFFIRMED.



Judgment entered November 29, 2012.




                                                 JUSTI